Citation Nr: 0431117	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic hearing 
loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic right ankle 
injury residuals.  

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include colon polyp resection 
residuals.  

5.  Entitlement to service connection for a chronic 
disability manifested by hair loss to include male pattern 
baldness claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for a chronic fatigue 
syndrome claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for a chronic chest 
disorder manifested by pain claimed as due to an undiagnosed 
illness.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a chronic 
disability manifested by thickened saliva claimed as due to 
an undiagnosed illness.  

10.  Entitlement to service connection for a chronic eye 
disorder manifested by eye irritation claimed as due to an 
undiagnosed illness.  

11.  Entitlement to an effective date prior to March 1, 2000, 
for the award of a 100 percent schedular evaluation for the 
veteran's post-traumatic stress disorder with sleep problems 
and memory loss.  

12.  Entitlement to an initial disability evaluation in 
excess of 40 percent for the veteran's lumbosacral strain 
with degenerative disc disease.  

14.  Entitlement to an effective date prior to January 14, 
2004, for the award of service connection for the veteran's 
lumbosacral strain and degenerative disc disease.  

15.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's atopic dermatitis.  

16.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's irritable bowel 
syndrome.  

17.  Entitlement to an effective date prior to November 2, 
1994, for the award of service connection for the veteran's 
irritable bowel syndrome.  

18.  Entitlement to an initial compensable disability 
evaluation for the veteran's bronchitis.  

19.  Entitlement to an initial compensable disability 
evaluation for the veteran's hemorrhoids.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from October 1965 to 
October 1967 and from September 1991 to September 1992 and 
additional duty with the North Carolina Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for urticaria 
and hemorrhoids; assigned noncompensable evaluations for 
those disabilities; denied service connection for hearing 
loss, tinnitus, chronic right ankle injury residuals, a low 
back disorder, post-traumatic stress disorder (PTSD), a colon 
disorder to include polyps and a rectal disorder, a chest 
disorder manifested by pain, a chronic eye disorder to 
include irritation, and hypertension; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for a chronic disorder manifested by 
hair loss claimed as due to an undiagnosed illness, a chronic 
sleep disorder, a gastrointestinal disorder manifested by 
diarrhea, a respiratory disorder claimed as due to an 
undiagnosed illness, chronic fatigue syndrome, a chronic 
disability characterized by memory loss, and a chronic 
disability manifested by thickened saliva; and denied those 
claims.  In August 1995, the veteran submitted a notice of 
disagreement.  In August 1995, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative.  In September 1995, the veteran submitted a 
Appeal to the Board (VA Form 9) from the denial of service 
connection for hearing loss disability, tinnitus, a low back 
disorder, a chronic disorder manifested by hair loss, a 
chronic sleep disorder, a chronic colon disorder, a chronic 
disorder manifested by diarrhea, a respiratory disorder, 
chronic fatigue syndrome, a chronic disorder manifested by 
memory loss, and hypertension.  In December 1995, the 
accredited representative submitted a substantive appeal from 
the denial of service connection for chronic right ankle 
injury residuals, PTSD, a chronic chest disorder, a chronic 
disorder manifested by thickened saliva, and chronic eye 
disorder. 

In January 1998, the RO granted service connection for a 
chronic gastrointestinal disorder manifested by stomach pain 
and diarrhea due to an undiagnosed illness; assigned a 10 
percent evaluation for that disability; effectuated the award 
as of November 2, 1994; granted service connection for 
bronchitis; assigned a noncompensable evaluation for that 
disability; effectuated the award as of September 22, 1992; 
recharacterized the veteran's service-connected skin 
disability as a fungal infection of the feet and the groin 
with a history of urticaria evaluated as 10 percent 
disabling; and effectuated the award as of September 22, 
1992.  In March 1998, the RO, in pertinent part, granted 
service connection for PTSD with sleep problems and memory 
loss; assigned a 30 percent evaluation for that disability; 
and effectuated the award as of March 4, 1997.  

In April 1998, the veteran submitted a notice of disagreement 
with both the evaluation and effective date assigned for his 
chronic gastrointestinal disorder manifested by stomach pain 
and diarrhea.  In June 1998, the veteran submitted a notice 
of disagreement with the evaluation assigned for his 
respiratory disorder.  

In July 2000, the RO granted a temporary 100 percent 
evaluation for the veteran's PTSD under the provisions of 38 
C.F.R. § 4.29 for the period between January 10, 2000, and 
February 29, 2000; granted a 70 percent evaluation for his 
PTSD effective on and after March 1, 2000; and 
recharacterized the veteran's service-connected 
gastrointestinal disability as irritable bowel syndrome 
evaluated as 10 percent disabling.  



In June 2001, the RO increased the evaluation for the 
veteran's PTSD from 70 to 100 percent and effectuated the 
award as of March 1, 2000.  In August 2001, the veteran 
submitted a notice of disagreement with the effective date 
for the award of a 100 percent schedular evaluation for his 
PTSD with sleep problems and memory loss.  In February 2002, 
the RO issued a SOC to the veteran and his accredited 
representative.  In May 2002, the veteran submitted an Appeal 
to the Board (VA Form 9) from the denial of an earlier 
effective date for the award of a 100 percent evaluation for 
his PTSD with sleep problems and memory loss.  

In April 2004, the RO granted service connection for chronic 
lumbosacral strain with degenerative disc disease; assigned a 
40 percent evaluation for that disability; effectuated the 
award as of January 14, 1994; and recharacterized the 
veteran's service-connected skin disorder as atopic 
dermatitis evaluated as 10 percent disabling.  In July 2004, 
the veteran submitted a notice of disagreement with both the 
evaluation and effective date assigned for his lumbar spine 
disorder.  In August 2004, the RO issued a SOC to the veteran 
and his accredited representative which addressed the 
evaluation and effective date assigned for his lumbar spine 
disorder.  In August 2004, the accredited representative 
submitted a substantive appeal from the April 2004 rating 
decision.  

In May 2004, the RO reviewed the issues of service connection 
for a chronic disorder manifested by hair loss claimed as due 
to an undiagnosed illness, chronic fatigue syndrome, and a 
chronic disability manifested by thickened saliva on the 
merits and denied the claims.  The veteran has been 
represented throughout this appeal by the North Carolina 
Division of Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine, skin, hemorrhoid, and bronchial disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as the 
veteran's entitlement to an initial evaluation in excess of 
40 percent for his lumbosacral strain with degenerative disc 
disease; an initial evaluation in excess of 10 percent for 
his atopic dermatitis; and initial compensable evaluations 
for his hemorrhoids and bronchitis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran submitted informal claims of entitlement to 
service connection for a chronic ear disorder manifested by 
pain, a chronic cervical spine disorder to include neck pain, 
a chronic disability manifested by dizziness, a chronic anal 
disorder to include fissures, a chronic bilateral shoulder 
disorder, chronic radiation exposure residuals, and chronic 
Agent Orange exposure residuals.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a SOC, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


REMAND

The veteran's September 1992 Veteran's Application for 
Compensation or Pension (VA Form 21-526) indicates that he 
enlisted in the North Carolina National Guard in January 
1975.  A January 1997 psychological evaluation from John 
Rucker, Ed.D., indicates that the veteran retired from the 
North Carolina National Guard in 1995.  The veteran's 
additional periods of active service, active duty for 
training, and inactive duty for training with the North 
Carolina National Guard have not been verified and the 
complete service medical records associated with such duty 
have not been requested for incorporation into the record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The Board finds such evidence is needed to 
adequately adjudicate the multiple issues of the veteran's 
entitlement to both service connection and earlier effective 
dates for the award of service connection.  



In reviewing the report of the most recent VA examination for 
compensation purposes conducted in May 2004 which addressed 
the veteran's service-connected atopic dermatitis, the Board 
notes that the evaluation was conducted without the veteran's 
claims files.  Examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims files are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The report of a February 2004 VA rectum and anus examination 
for compensation purposes specifically notes that the veteran 
exhibited no external hemorrhoids.  The VA examiner made no 
findings as to whether the veteran exhibited any internal 
hemorrhoids.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The veteran advances on appeal that an effective date prior 
to March 4, 1997, is warranted for the award of service 
connection for PTSD with sleep problems and memory loss.   
The RO has not had an opportunity to act upon the claim.  The 
Board finds that the issue of an effective date prior to 
March 4, 1997, for the award of service connection for the 
veteran's PTSD with sleep problems and memory loss to be 
inextricably intertwined with the certified issue of an 
effective date prior to March 1, 2000, for the award of a 100 
percent schedular evaluation for the veteran's PTSD with 
sleep problems and memory loss.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

The veteran submitted timely notices of disagreement with 
both the 10 percent evaluation and the effective date 
assigned for his irritable bowel syndrome and the 
noncompensable evaluation assigned for his bronchitis.  The 
RO has not issued either a SOC or a SSOC to the veteran and 
his accredited representative which addresses those issues.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active service, active duty, 
active duty for training, and inactive 
duty for training with the North Carolina 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  The RO should contact then veteran 
and request that he provide information 
as to all treatment of his chronic skin, 
hemorrhoid, and lumbosacral spine 
disabilities after 2003, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after August 2004, not already of record, 
be forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic hearing loss disability, 
tinnitus, right ankle injury residuals, 
colon polyp resection residuals, and 
hypertension; alleged chronic disability 
manifested by hair loss, chronic fatigue 
syndrome, chronic chest disorder, chronic 
disability manifested by thickened 
saliva, and chronic eye disorder; and his 
service-connected lumbosacral strain with 
degenerative disc disease, atopic 
dermatitis, and hemorrhoids.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

(1) what is the etiology of any 
identified hearing loss disability, 
tinnitus, right ankle disorder, colon 
disorder, hypertension, chronic 
disability manifested by hair loss, 
chronic fatigue syndrome, chronic chest 
disorder, chronic disability manifested 
by thickened saliva, and chronic eye 
disorder and 

(2) is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic hearing loss 
disability, tinnitus, right ankle 
disorder, colon disorder, hypertension, 
chronic disability manifested by hair 
loss, chronic fatigue syndrome, chronic 
chest disorder, chronic disability 
manifested by thickened saliva, and 
chronic eye disability had its onset 
during active service, is in any other 
way causally related to active service or 
is etiological related to the veteran's 
service-connected disabilities, or 
increased in severity beyond its natural 
progression as the result of his 
service-connected disabilities?  

?	The examiner or examiners should 
identify whether the veteran 
exhibits either external or internal 
hemorrhoids; the limitation of 
activity imposed by the veteran's 
service-connected lumbar disability; 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary 
activities.  

?	The examiner or examiners should 
fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  
Determinations on whether the 
veteran exhibits pain with use of 
the lumbar spine should be noted and 
described.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination 
is not feasible, this should be 
stated for the record and the 
reasons provided.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then adjudicate the 
veteran's entitlement to an effective 
date prior to March 4, 1997, for the 
award of service connection for his PTSD 
with sleep problems and memory loss.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

6.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to an initial 
evaluation in excess of 10 percent for 
his irritable bowel syndrome; an 
effective date prior to for the award of 
service connection for irritable bowel 
syndrome; and an initial compensable 
evaluation for his bronchitis.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC. 

7.  The RO should then readjudicate the 
veteran's entitlement to following 
issues.

?	Service connection for chronic 
hearing loss disability, chronic 
tinnitus, chronic right ankle injury 
residuals, a chronic 
gastrointestinal disorder to include 
colon polyp resection residuals, a 
chronic disability manifested by 
hair loss to include male pattern 
baldness claimed as due to an 
undiagnosed illness, chronic fatigue 
syndrome claimed as due to an 
undiagnosed illness, a chronic chest 
disorder manifested by pain claimed 
as due to an undiagnosed illness, 
hypertension, a chronic disability 
manifested by thickened saliva 
claimed as due to an undiagnosed 
illness, and a chronic eye disorder 
manifested by eye irritation claimed 
as due to an undiagnosed illness. 

?	An effective date prior to March 1, 
2000, for the award of a 100 percent 
schedular evaluation for his PTSD 
with sleep problems and memory loss. 

?	An initial evaluation in excess of 
40 percent for his lumbosacral 
strain with degenerative disc 
disease; an effective date prior to 
January 14, 2004, for the award of 
service connection for his 
lumbosacral strain and degenerative 
disc disease. 

?	An initial evaluation in excess of 
10 percent for his atopic 
dermatitis, and an initial 
compensable evaluation for his 
hemorrhoids with express 
consideration of the provisions of 
38 C.F.R. § 3.310(a) (2004) and the 
Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 


2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


